DETAILED ACTION
Application 16/163126, “GRAPHENE-POLYMER POROUS SCAFFOLD FOR STABLE LITHIUM-SULFUR BATTERIES”, was US filed on 10/17/18 and claims priority from a foreign application filed on 10/17/17. 
This Office Action on the merits is in response to communication filed on 6/10/22.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
In the claims, the term "about" is interpreted to mean plus or minus 10% of a value stated as described in applicant’s published paragraph [0081].

Allowable Subject Matter
Claims 7-8, 27-29, 31, 38, 40-44, 50, 55 and 57-67 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 7 and 60, the closest prior art includes Muldoon (US 2018/0123133), Hatanaka (US 2016/0200850), Sinh (US 2017/0203969), Zhang (US 2020/0014029), Liu’057 (US 2010/0081057) and Galimberti (US 2017/0226269) which are relevant to the claimed invention as described in the 3/10/22 Final Rejection.  As described in the previously presented 103 rejections, this cited art taken in combination teaches or suggests a method of forming a nanocomposite cathode including functionalized graphene, sulfur and a polymeric crosslinked network.  
However, applicant’s amendment better defines the crosslinked network formed by the heat treating step so as to distinguish from the cited art.  As argued by applicant in the 6/10/22 remarks, the polymeric network of the cited art is different from that of applicant’s invention, and is not a crosslinked network having pore spaces formed between the N-polymer and the functionalized graphene, the crosslinked network having sulfur captured and evenly distributed in the pore spaces of the crosslinked network as described in the claims. Thus, the cited art does not fairly teach or suggest the claimed heat treating step of the last clause of claims 7 and 60, which is functional to facilitate the formation of such a structure.  Therefore, the previously presented rejection based on the above cited references has been withdrawn.  
Upon an updated search, no new and closer prior art has been discovered which cures this deficiency of the previously presented combined embodiment, or which independently fairly teaches or suggests the invention as embodied by the independent claims.  Accordingly, claims 7 and 60 and all dependent claims are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 571-272-1398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723